Title: From James Madison to John Payne Todd, 13 November 1825
From: Madison, James
To: Todd, John Payne


        
          My dear P.
          Novr. 13. 1825
        
        What shall I say to you? It is painful to utter reproaches; yet how can they be avoided? Yo⟨u⟩r last letter to your mother made us confident that we should see you in a few days. Weeks have passed without even a line explaining the disappointment, or soothing the anxieties of the tenderest of mothers, wound up to the highest pitch by this addition to your long & mysterious absence. As ample remittances were furnished for all known purposes, your continuance where you are under such strange appearances, necessarily produces distressing apprehensions. Whatever be the causes of it, you owe it to yourself, as well as to us, to withold them no longer. Let the worst be known, that the best may be made of it. I wish not to dwell on the subject, but I must not conclude without imploring & conjuring you to hasten to the embraces of your parents, & to put an end to the uncertainties which afflict them; giving immediate assurance that you will do so by a line to your mother by the first mail after this gets to hand. You can not be too quick in affording some relief to her present feelings. Yr. affece. father
        
          J. Madison
        
      